[Cite as In re P.T., 2020-Ohio-4900.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re P.T., A.T.                                    Court of Appeals No. L-20-1092
                                                                         L-20-1093

                                                    Trial Court No.   JC 18266748


                                                    DECISION AND JUDGMENT

                                                    Decided: October 14, 2020

                                          *****

        Christopher S. Clark, for appellant, D.S.

        Laurel A. Kendall, for appellant, A.T.

        Jeremy G. Young, for appellee

                                          *****

        SINGER, J.

        {¶ 1} This is an appeal from the April 9, 2020 judgment of the Lucas County

Court of Common Pleas, Juvenile Division, terminating the parental rights of appellant,

A.T., the mother (“mother”) of P.T. and A.T., and appellant, D.S., the father (“father”) of
the children, and granting permanent custody of the children to appellee, Lucas County

Children Services (“LCCS”). Mother and father have filed separate appeals, which have

been consolidated. For the reasons that follow, we affirm the judgment.

      {¶ 2} Father sets forth two assignments of error:

             I. The trial court erred in finding by clear and convincing evidence

      that appellee made reasonable efforts to re-unify the children with

      appellant-father.

             II. The trial court erred in finding by clear and convincing evidence

      that it is in the best interest of the children to terminate appellant-father’s

      parental rights and to award permanent custody of the children to Lucas

      County Children Services (“LCCS”).

      {¶ 3} Mother sets forth two assignments of error:

             I. The evidence supporting the trial court’s finding that the minor

      child A.T. could not be returned to the parents was not clear and convincing

      when the child had only been removed approximately seven months before

      the final hearing.

             II. The evidence supporting the trial court’s finding that the minor

      child A.T. herein could not be returned to the parents was against the

      manifest weight of the evidence when the child had only been removed

      approximately seven months before the final hearing.




2.
                                      Background

       {¶ 4} Mother and father are the parents of P.T., who was born in January 2018,

and A.T., who was born in April 2019. Mother and father, who were in an on-again, off-

again relationship, never married.

       {¶ 5} In January 2018, LCCS became involved with the family when P.T. was

born with marijuana in her system, and there were mental health concerns with mother.

       {¶ 6} On January 22, 2018, LCCS filed a complaint in dependency and neglect

and a motion for shelter care hearing. A hearing was held that day, and the magistrate

issued a decision finding: mother has untreated mental health issues, domestic violence

issues and no housing; both parents have criminal histories; and father admits to

marijuana use and lives with his dad. The magistrate granted LCCS interim, temporary

custody of P.T., and P.T. was placed in a foster home.

       {¶ 7} On January 25, 2018, the court appointed a special advocate/guardian ad

litem (“CASA/GAL”) for P.T.

       {¶ 8} On February 9, 2018, the original case plan was filed. Thereafter, numerous

amended case plans were filed, and approved by the court.

       {¶ 9} On March 1, 2018, father filed a motion for legal custody and to determine

visitation and support.

       {¶ 10} On March 7, 2018, a hearing was held, and on March 8, 2018, the

magistrate issued a decision adjudicating P.T. dependent, and granting LCCS temporary

custody. P.T. remained in the foster home.



3.
      {¶ 11} On March 12, 2018, the judge filed a judgment entry in which she found,

by clear and convincing evidence, that P.T. was dependent and it was in P.T.’s best

interest to award LCCS temporary custody. LCCS’s temporary custody of P.T. was

extended several times.

      {¶ 12} On October 24, 2018, father filed a motion for legal custody and to

determine visitation and support. On November 16, 2018, mother filed a motion for legal

custody.

      {¶ 13} In April 2019, A.T. was born. LCCS filed a complaint in dependency, and

was granted protective supervision over A.T., who lived at home with mother and father.

A case plan and amended case plans were filed and approved by the court.

      {¶ 14} On April 10, 2019, the court appointed the same GAL for A.T.

      {¶ 15} On July 25, 2019, a joint motion to dismiss the motions for legal custody

was filed; the motion was granted the same day.

      {¶ 16} On August 12, 2019, LCCS filed a motion to change disposition and for

temporary custody of A.T., and requested an emergency hearing. LCCS alleged mother

reported to Melissa Coburn, the permanency worker for the family, that there were

domestic violence incidents with the children present, and mother was scared of father.

The magistrate issued an ex parte order that same day ordering A.T. into shelter case

custody at once. A.T. was removed from the parents’ care and placed in the same foster

home with P.T.




4.
       {¶ 17} On August 20, 2019, the judge issued a judgment entry. Custody and

placement of A.T. was reviewed and approved.

       {¶ 18} On November 15, 2019, father filed a motion for legal custody of A.T.

       {¶ 19} On December 12, 2019, LCCS filed a motion for permanent custody of

P.T., and on February 13, 2020, LCCS filed a motion for permanent custody of A.T.

       {¶ 20} On February 19, 2020, the trial court consolidated P.T. and A.T.’s cases.

       {¶ 21} On March 30, 2020, the CASA/GAL filed her report and recommendations.

Also on that day, the hearing on the motions for permanent custody was held. Mother

and father arrived together, approximately two hours late. The court announced its

decision on March 31, 2020. On April 9, 2020, the court issued its judgment entry,

granting permanent custody of the children to LCCS. Father appealed, then mother

appealed.

                           The Permanent Custody Hearing

       {¶ 22} Mother and father testified at the March 30, 2020, hearing. LCCS called

the caseworker and CASA/GAL. The relevant testimony is summarized below.

                                      Caseworker

       {¶ 23} Emily Mauter testified to the following. She is an ongoing caseworker for

LCCS, and started working with mother, father and P.T. in January 2018. The case was

opened because P.T. tested positive for marijuana at birth and there were concerns

regarding mother’s mental health, and domestic violence, substance abuse and housing

issues for mother and father.



5.
       {¶ 24} Mother has been diagnosed with bipolar personality disorder and has been

in multiple facilities for treatment. Mother has an older child, a son, who has a different

dad. The son was adopted in 2019, and mother’s parental rights were terminated.

       {¶ 25} The case plan services for both mother and father included undergoing a

dual diagnostic assessment (“DDA”), completing anger management, parenting and

maintaining stable housing. Mother completed her DDA in January 2018, and was

diagnosed with anxiety, depression and misuse disorder, mild. It was recommended that

she undergo a psychiatric evaluation. Mother was prescribed medication. Mother

completed dual recovery group in June 2018. It was also recommended that mother

attend counseling twice a month, which she did until October 2018, at which point she

missed ten sessions. There were concerns that mother’s medication had changed and she

was not sleeping well, but it turned out mother was pregnant, which she withheld. There

were then concerns if mother was getting medical treatment. Mother did resume

counseling, which continued through June 2019. Also in June 2019, mother completed

the psychiatric evaluation, and she was diagnosed with major depressive disorder,

recurrent, with anxious distress and other specified personality disorders. It was

recommended that she complete a diagnostic assessment (“DA”) for dialectical behavior

therapy (“DBT”) through Perrysburg Counseling or another counseling service. Mother

completed the DA on October 8, 2019, but she did not follow through with DBT.




6.
        {¶ 26} Father completed a DDA in March 2018, and was not recommended for

mental health services. Mother and father completed anger management in April 2018,

and parenting classes in May 2018.

        {¶ 27} Regarding visits, the parents’ visits with the children were appropriate. At

first, mother and father visited consistently with P.T., with supervised visits starting in

July 2018. In January 2019, overnight visits with P.T. were added, one night a week for

four weeks. On February 13, 2019, P.T. was with mother and father, which was the first

week P.T. was having two overnights with parents. Mother and father were told they

could take P.T. to a medical appointment, because P.T. had a fever and was not feeling

well. Mother emailed Mauter the next day to ask if they could make an appointment; a

medical appointment was made, but parents did not take P.T. due to car trouble. On

February 15, 2019, when P.T. was picked up by visitation transportation, father said P.T.

had burns on her hand, he was not sure from what, and P.T. needed medical attention.

The foster family took P.T. to the hospital where she was diagnosed with a first and

second degree burn. There was an open investigation that was substantiated for neglect

by the parents for not seeking medical attention for P.T. The cause of the burn was never

determined. As of February 15, 2019, the parents’ visits with P.T. were returned to

LCCS.

        {¶ 28} When A.T. was born in April 2019, mother and father were doing services

and were doing well, so A.T. went home with protective supervision.




7.
       {¶ 29} In August 2019, there were domestic violence concerns, and the children

were present. Mauter learned, via mother’s hospital records, about domestic violence

incidents resulting in injuries to mother. At a staffing meeting on August 19, 2019,

mother said domestic violence between her and father was going on for a long time.

Based on the disclosure, LCCS removed A.T. from the home, and LCCS filed for

custody. A.T. was placed in the same foster home as P.T. Level 2 visits at LCCS were

arranged for the children with mother and father, separately. Mother denied to Mauter

multiple times that there was domestic violence, then mother would confirm there was

domestic violence. It was a challenge to tell when mother was truthful.

       {¶ 30} In September 2019, mother admitted that she had a medical condition

which caused her to faint or pass out five to eight times a day. In order to keep the

children safe during visits, Level 1 visits were instituted. Mother stopped visiting the

children from November 1, 2019 until February 3, 2020, and the reasons given by mother

were: she was visiting a relative in New York; she had transportation issues; and she did

not want to visit in Level 1, so until she was in Level 2, she would not visit the children.

Mother was told in order to move to Level 2, she had to attend visits and keep Mauter up-

dated on her medical diagnosis and treatment. Since November or December 2019,

Mauter’s contact with mother was difficult as mother did not see the point of seeing

Mauter. LCCS suspended visitation with the children on March 17, 2020.

       {¶ 31} Father stopped visiting with the children from November 4, 2019 until

January 31, 2020, due to work. Mauter reached out to father, and he restarted visits. The



8.
last time Mauter saw father was February 28, 2020, when he was visiting with P.T., and

had concerns about a bruise on her thigh, a scratch on her leg, and her hair was not

greased properly. Mauter contacted the foster family who explained P.T. scraped her leg

while jumping on a diaper box and she had a rash, which was darker and discolored.

Father insisted the scrape was a dog scratch, and he got hostile. Mauter recalled there

were other allegations made by the parents, and after LCCS investigated, the parents

would continue to make allegations.

       {¶ 32} In February 2020, there was a report of domestic violence made by mother

that father had slapped her or assaulted her.

       {¶ 33} As to mother’s marijuana use, she tested positive on February 23, 2018,

and was a no-show for a test on April 9, 2018. From April 12, 2018 to June 20, 2019,

mother’s drug screen was clean. When A.T. was born in April 2019, mother did not test

positive for marijuana. In July 2019, mother tested positive for THC twice, and she told

Mauter that she had a medical marijuana card and smoked marijuana. Mauter talked to

mother about how she did drug treatment for marijuana and should not be testing positive

for it. In November 2019, mother was a no-show for a test, and on March 9, 2020,

mother tested positive for marijuana.

       {¶ 34} Concerning father’s marijuana use, his drug screens were clean from

February 22, 2018 until December 4, 2018. Father did not test positive for marijuana in

April 2019, when A.T. was born. He did test positive on June 20, 2019. In his latest

drug test, on December 17, 2019, he was clean.



9.
       {¶ 35} Regarding housing, mother and father lived together the majority of the

case, starting in April 2018. At the time of trial, mother was living at the YWCA and

father had housing, but had been served with an eviction notice.

       {¶ 36} Mother did not complete domestic violence survivor services, although she

said she completed domestic violence courses when she was with a prior boyfriend.

Mother did not follow through with recommendations and treatment, and does not have

stable housing. Mauter was still concerned about mother’s mental health. Father has yet

to complete batterer’s intervention and there is an outstanding warrant because of the

February 10, 2020 domestic violence charge.

       {¶ 37} Mauter last spoke with mother on March 9, 2020, when mother said she

wants to mend the relationship with the foster family. Mother said she never had any ill

will, it was father who would go to war with other people. Mother was okay with the

foster family adopting the children.

       {¶ 38} P.T. has been in LCCS’s temporary custody for pretty much her entire life,

and LCCS took temporary custody of A.T. in August 2019. The children are in the same

foster home, and there have never been any concerns with the foster family. The children

are very happy, well taken care of and adored.

       {¶ 39} Mauter believed it was in the children’s best interest for LCCS to be

awarded permanent custody, and she recommended that LCCS be awarded permanent

custody so of the children can be adopted by the foster family. Although the parents have




10.
completed some services, there are still concerns for housing, substance abuse, mental

health and domestic violence.

                                           Mother

       {¶ 40} Mother testified to the following. She arrived at court with father because

he paid for an Uber to pick her up, then pick him up. Mother thinks LCCS first got

involved in this case when the woman who has her son called and made a referral

because that woman wanted P.T. and did not approve of father. Mother stated the

caseworker said the main concern was mother’s mental health, as she has been diagnosed

with borderline personality disorder, bipolar 2, insomnia, generalized anxiety disorder,

social anxiety disorder, post-traumatic stress disorder (“PTSD”) and major depression.

Her symptoms include having a major fear of abandonment, risky behavior, almost

delusional thinking, paranoia, mood swings, fears, being codependent and very

impulsive, getting very angry and lying. Mother was familiar with a certain sexually-

oriented website, as she had posted pictures of herself on it during manic episodes.

Mother is prescribed medication, which she said she is taking.

       {¶ 41} Mother also has physical ailments including fainting spells, a knee issue,

back pain and a bulging disk. She is waiting on a pain management referral for the

bulging disk and will see a cardiologist for the fainting spells.

       {¶ 42} Mother said she was approved, in November 2019, for a medical marijuana

card in Ohio, for PTSD and chronic back pain. Mother said father was looking into

getting a medical marijuana license, and she saw the information so she spoke with her



11.
doctor and was approved. Mother was asked about her prescribed dosage of the

marijuana and the frequency that she took it, and she replied “[t]here is no specific

dosage * * * I usually will smoke at night and at bedtime. * * * [M]y anxiety causes

racing thoughts to not let me fall asleep. * * * [N]ow I’m up to three to four times a day

because of how severe my depression has become.” Mother stated the marijuana is

ingested by edibles, vape oil, cooking it in food. On cross-examination, mother was

asked about smoking marijuana, but she said she did not say that she smoked at night; she

said she took her medication at night. Mother understood she could not smoke

marijuana, she had to vape it. Mother was asked when the last time was that she smoked

illegal marijuana and she responded “[i]t definitely has been years.”

       {¶ 43} Mother admitted she lied numerous times to the caseworkers and CASA.

Mother lied about being pregnant with A.T., which caused her stress, and which may

have caused A.T.’s lack of development. Mother also lied to caseworker Emily Mauter

and the police about father being violent. Mother said domestic violence has not been an

issue with father, but she was involved in domestic violence with her son’s dad. She

acknowledged the police have come out to the house regarding her and father, but mother

said she fabricated everything because she was afraid father would take the children and

abandon her. In June 2019, mother remembers going to the emergency room

complaining about neck, back and arm pain, which she blamed on her boyfriend

assaulting her, but she said that was not really the cause. Then, on February 10, 2020,




12.
mother told the police that father struck her in the eye, but she said she also fabricated

this.

        {¶ 44} When asked if she was visiting the children, mother said she was not

feeling well, and her last two visits she had a really bad fever and she did not want to get

the children sick. If she is not completely healthy, she tries not to be around the children.

Mother stated she did not visit for three months, from November 2019 to February 2020,

because losing the children was killing her and she did not want to let them see her

falling apart.

        {¶ 45} Mother said P.T. has been sick a majority of her life and A.T. has been sick

since she has been in LCCS custody. Mother stated she was doing well and then LCCS

took A.T. without giving mother any options. Mother opined the children’s care in

LCCS custody is not appropriate, and the children have had diaper rash, a yeast infection

and eczema. When mother tried to raise concerns with the caseworker, mother got

backlash from the children’s foster mom. Mother said the relationship with the foster

mom was awesome at first, but after mother complained about the children’s diaper rash

going on too long, the relationship has not been the same.

        {¶ 46} At the time of trial, mother was living in the YWCA, where she had been

for about a month. Mother said she went there to live because Melissa Coburn, the

permanency worker for the family, “was trying to convince me to put domestic violence

charges on [father] and go to the YWCA with [A.T.] * * * and she was informing me that

if I didn’t leave, my child would be removed. And I wish I would have took heed to the



13.
warning and left but not at that time.” Mother said she left the home on Streicher in

August 2019, then stayed with a friend on the couch and was “hopping couches” until she

got into the YWCA. Mother had no solid income, as she lost her job due to the fainting

spells.

          {¶ 47} Mother did not complete the domestic violence classes and she was in

limbo with her therapy, as she is in the process of switching mental health providers.

Mother was supposed to go to DBT in Perrysburg, but she said it was very difficult

because she did not have a vehicle and no buses go out there.

          {¶ 48} Mother apologized for the lies she told and the headaches she caused. She

understood she could go to jail for falsifying police reports, but said it was not right to let

the court believe the lies she told about father. Mother said it would be in the children’s

best interest to be with father because he is very appropriate and is an amazing father.

                                            Father

          {¶ 49} Father testified to the following. Before mother was pregnant with P.T.,

father was testing her to see if she could handle children, because mother told him about

what happened with her son, but she said she was a good mom. Mother watched father’s

sister’s kids who were “kind of bad, rough.” Father thought if mother “could kind of

control a kid raised in the city who mom let them do what they want, like they had no

rules, then * * * I will feel much better that you can do it.”

          {¶ 50} After P.T. was born and removed from the home, LCCS requested that

father undergo a dual assessment, attend parenting classes and anger management



14.
classes. Father complied with all of the requests. There was a point where father and

mother had unsupervised visits with P.T., which was around the time that A.T. was born.

In October and December 2019, father underwent two more assessments. Father and

mother were assessed on the same day in October 2019, but went to the facility

separately. Father then began therapy in December 2019, and domestic violence classes

in March 2020.

       {¶ 51} Father thought it was best for his children to live with him. Father lives on

East Streicher, but plans to move because the house is sad. Due to the cornavirus,

however, he does not have current plans to move, even though he is packed and ready to

go.

       {¶ 52} Father is not a bad guy, he does not hit. Father knew mother had anxiety

and depression, but only found out about the rest of her mental health issues through

paperwork. Father and mother moved in together in March 2018, and after a month she

started to cry, she was not happy and she was mad. “As time went on I start, like, this

ain’t the one that I was messing with, like before we moved together.” Father tried to tell

mother to get help, but she would get mad and break glasses.

       {¶ 53} Father discovered that mother was a liar in May 2018, so “[w]e faked a

relationship. * * * We told CSB we were together but we wasn’t together.”

       {¶ 54} Father’s previous attorney told father if he had his own place, he would

have the kids. Father recorded this conversation and mother heard it. Father said he then

became the enemy. Mother’s “reaction was, oh, you going to try to take the kids and



15.
raise them with another girl and I ain’t never going to see them.” Mother was a little

aggressive and crying. Father and mother stayed together at that time.

         {¶ 55} Father last smoked pot in September 2019. Father had been working, but

coronavisrus shut the building down and stopped the bus.

         {¶ 56} Father was asked how many children he has, and he responded “[o]ne, two

– I have four * * * [P.T. and A.T.] [a]nd a 20-year old and one I didn’t tell Children

Services.”

         {¶ 57} The last time mother spent the night at father’s house was in October 2019,

when mother stopped by to get a few items and passed out on the floor. Mother was not

supposed to be there, so father put mother in the bedroom and he left and went to see

“one of the girls that I talk to.”

         {¶ 58} Father talked about visits with the children, and said he did not see the

children from November 5, 2019 until January 31, 2020, which was 87 days. He

explained he was working 12-hour shifts, from 6 p.m. until 6 a.m., and he had to catch

the bus at 4:30 p.m., and “the bus would have us at the Erie Street Market about 8:40,

8:45.”

                                         CASA/GAL

         {¶ 59} Holly Miller testified to the following. She was appointed as the CASA for

P.T., and the GAL for A.T. when she was born.

         {¶ 60} Miller conducted an investigation and dependent examination and

submitted her findings and recommendation in the GAL report she filed with court.



16.
       {¶ 61} Miller visited with the children, met with the caseworkers and the parents’

attorneys. She viewed the children’s interactions with each other, with the parents and at

their foster home. The children are bonded with each other and doing very well. The

children are very comfortable in their foster home, and “very confident and trusting of the

foster family and very bonded with each other and the other child that’s in the home.”

The interactions between the children and the parents were very appropriate. Miller last

saw the parents with the children in August or September 2019, due in part to the parents

not visiting with the children. Miller did observe mother behave in an inappropriate

manner in the summer of 2018, when mother was upset and trying to point out a red spot

on P.T. Miller said the spot did not look red, and mother “was really angry and leaned

over and was screaming in my face.” Mother had “ongoing concerns with every bump,

and scratch and rash on the children, and they’ve all been addressed.” The children had

significant diaper rash which was appropriately treated, as they see a dermatologist.

       {¶ 62} Miller last spoke with mother in October 2019, because mother did not

want contact with Miller, as mother was “out of this case,” and not participating in case

plan services. Miller saw mother’s photographs and soliciting services, including pricing

and her location on Streicher, on a website posted February 25, 2020.

       {¶ 63} Regarding whether father should be granted custody of the children, Miller

was very concerned that he has not engaged in individual therapy and domestic violence

batterers’ services. She was also very concerned that there are on-going reports of

domestic violence and extremely troubled by the lack of visits for so long. She



17.
mentioned Thanksgiving, Christmas, New Years, and a birthday were missed. Miller

opined this demonstrates a lack of commitment to the children.

       {¶ 64} As to reunification efforts, overnights with P.T. occurred, but then the burn

happened and the overnight process stopped. A.T. was born, after the hidden pregnancy,

and protective supervision started. There were still allegations of domestic violence, so

A.T. was removed. In mid and late September and early October 2019, Miller and Emily

Mauter went to the parents’ home three times, as they were unable to connect with

mother or father. Mother said she did not want to be contacted and father said he was

busy working. Up until October 2019, there were still discussions about reunification,

but then there was the failure to do case plan services and lack of visitation for three

months by both parents. Miller opined there is nothing more that LCCS could have done,

and there is nothing more for LCCS to do as the same concerns in the beginning of the

case are still the same concerns today, two years later.

       {¶ 65} Miller recommended permanent custody to LCCS, as it was in the

children’s best interest. She based this on so little movement with case plan services,

lack of services, lack of commitment, lack of stability and absence of truth. A legally

secure, permanent placement was extremely important for the children’s growth and

development, which cannot be achieved with the parents.

                                 Permanent Custody Law

       {¶ 66} The juvenile court may grant permanent custody of a child to a children

services agency if the court finds, by clear and convincing evidence: (1) the existence of



18.
at least one of the four factors set forth in R.C. 2151.414(B)(1)(a) through (d), and (2) the

child’s best interest is served by granting permanent custody to the agency. In re M.B.,

10th Dist. Franklin No. 04AP755, 2005-Ohio-986, ¶ 6; R.C. 2151.353(A)(4). Clear and

convincing evidence requires proof which “produce[s] in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established.” Cross v. Ledford, 161

Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus.

       {¶ 67} A juvenile court’s decision in a permanent custody case will not be

reversed on appeal unless it is against the manifest weight of the evidence. In re A.H.,

6th Dist. Lucas No. L-11-1057, 2011-Ohio-4857, ¶ 11, citing In re Andy-Jones, 10th

Dist. Franklin Nos. 03AP-1167 and 03AP-1231, 2004-Ohio-3312, ¶ 28. “The underlying

rationale of giving deference to the findings of the trial court rests with the knowledge

that the trial judge is best able to view the witnesses and observe their demeanor, gestures

and voice inflections, and use these observations in weighing the credibility of the

proffered testimony.” Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d

1273 (1984). Furthermore, “[e]very reasonable presumption must be made in favor of

the judgment and the findings of facts [of the trial court].” Karches v. Cincinnati, 38

Ohio St.3d 12, 19, 526 N.E.2d 1350 (1988). Hence, a judgment supported by some

competent, credible evidence going to all essential elements of the case is not against the

manifest weight of the evidence. Id.; C.E. Morris Co. v. Foley Constr. Co., 54 Ohio

St.2d 279, 376 N.E.2d 578 (1978), syllabus.




19.
                           Factors under R.C. 2125.414(B)(1)

       {¶ 68} R.C. 2125.414(B)(1) states in relevant part:

              (a) The child is not abandoned * * * and the child cannot be placed

       with either of the child’s parents within a reasonable time or should not be

       placed with the child’s parents.

                              R.C. 2151.414(E)

       {¶ 69} R.C. 2151.414(E) requires a juvenile court to find that a child cannot be

placed with either of the child’s parents within a reasonable time or should not be placed

with either parent if any one of sixteen factors are met. R.C. 2151.414(E)(1) - (16). R.C.

2151.414(E)(1), (2) and (4) provide:

              (1) Following the placement of the child outside the child’s home

       and notwithstanding reasonable case planning and diligent efforts by the

       agency to assist the parents to remedy the problems that initially caused the

       child to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home.

              (2) Chronic mental illness, chronic emotional illness, intellectual

       disability, physical disability, or chemical dependency of the parent that is

       so severe that it makes the parent unable to provide an adequate permanent

       home for the child at the present time and, as anticipated, within one year

       after the court holds the hearing * * *;


20.
              ***

              (4) The parent has demonstrated a lack of commitment toward the

       child by failing to regularly support, visit, or communicate with the child

       when able to do so, or by other actions showing an unwillingness to provide

       an adequate permanent home for the child; * * *.

                                Juvenile Court’s Decision

       {¶ 70} The court outlined and thoroughly addressed each of the case plan services

offered to mother and father, as well as other concerns and issues which were present in

the cases. The court also reviewed the testimony and evidence offered at trial, upon

which it relied in reaching its conclusions and findings.

       {¶ 71} The court found, inter alia, under R.C. 2151.414(B)(1)(a), that the children:

were not abandoned; have not been in the temporary custody of LCCS for twelve or more

months; and cannot or should not be placed with either parent within a reasonable time.

       {¶ 72} The court further found, under R.C. 2151.414(E)(1), (2), and (4), the

following. Under R.C. 2151.414(E)(1), the parents failed to complete the needed

services to solve the problems causing the children’s removal, and “‘non-compliance

with a case plan is grounds for termination of parental rights.’” The court further found

despite reasonable case planning and diligent efforts by LCCS, the parents failed to

substantially remedy the conditions causing the children to be placed outside of the home.




21.
       {¶ 73} Under R.C. 2151.414(E)(2), the court found no evidence that mother has

resolved or made substantial progress in addressing her mental health issues to a degree

that the children would be safe in her care.

       {¶ 74} The court found, under R.C. 2151.414(E)(4), the parents demonstrated a

lack of commitment to the children by failing to visit from November 2019 until

February 2020. Mother failed to visit for 94 days, and father failed to visit for 87 days.

The court did not accept the parents’ excuses for not visiting the children, and noted

“[m]any parents work many hours (indeed many with 12-hour shifts), yet they find time

to parent their children on a full-time basis.” The court set forth it “has great concerns

that father went almost 3 months without seeing his children for the one hour per week he

has allotted.”

       {¶ 75} The court also found the parents failed to complete their case plan services,

and instead of addressing their problems, they spent more energy complaining and trying

to hide their problems.

       {¶ 76} The court observed that LCCS requested an updated diagnostic assessment

due to domestic violence concerns, and father completed assessments at Unison in late

2019, both of which included recommendations for clinical therapy. The court found

“the Unison documents contain clear evidence of father’s refusal to participate in mental

health treatment.” The court noted “[f]ather’s mental health records contain evidence of

his childhood trauma and other unresolved mental health issues.” The court found

“father remains in denial about the problems he must address.”



22.
         {¶ 77} The court found “domestic violence remains a prevalent concern * * *. If

true, both parents failed to address a serious problem. If untrue, mother’s disturbing

behavior coupled with father tolerating or ignoring her behavior and failing to step up to

provide a safe and stable home forecast a bleak future if these children returned to their

care.”

         {¶ 78} The court found mother’s trial testimony, that she accused father of

domestic violence to cover up her fainting condition, not credible. The court did find

“the most compelling and credible evidence of the domestic violence contained in

mother’s own admissions on page 122 of the St. Charles Mercy Hospital medical

records.” As “[m]other’s June 2019 medical records document the severe degree of the

injury she suffered causing her to seek medical attention.” In addition, the court observed

“the undisputed evidence at trial indicates father has an active charge for domestic

violence - and an active warrant - in Toledo Municipal Court. Mother took the effort to

have father charged with domestic violence in February 2020.”

         {¶ 79} The court considered all of the factors under R.C. 2151.414(D)(1)(a)

through (e), and found it was in the children’s best interest to award permanent custody to

LCCS, as the foster caregivers are a prospective adoptive home. The court found the

children were well-cared for in the foster home, and all of their needs are met.

         {¶ 80} The court further found LCCS made reasonable efforts to avoid the

continued removal of the children from the home, and to implement and finalize a

permanent plan, by providing case plan services to the parents and the children. The



23.
court specifically found “continuation in the family home of either parent is contrary to

the welfare and best interest of the children.”

                           Father’s First Assignment of Error

       {¶ 81} Father contends the trial court erred in finding, by clear and convincing

evidence, that LCCS made reasonable efforts to re-unify the children with him. Father

maintains he substantially complied with LCCS’s case plan, and LCCS did not meet its

burden of proving it made reasonable efforts at reunification. Father acknowledged there

were concerns regarding visitation for three months, but he had to work 12-hour shifts

and take the bus to and from his job. As to father’s marijuana use, he observes there was

no “testimony that the usage had or would affect his behavior toward his children,” so his

marijuana use should not disqualify him from being a father to his children.

                                            Law

       {¶ 82} R.C. 2151.419(A)(1) provides:

              [A]t any hearing * * * at which the court removes a child from the

       child’s home or continues the removal of a child from the child’s home, the

       court shall determine whether the public children services agency * * * has

       made reasonable efforts to prevent the removal of the child from the child’s

       home, to eliminate the continued removal of the child from the child’s

       home, or to make it possible for the child to return safely home.




24.
        {¶ 83} The agency has the burden of proving that it made reasonable efforts to

reunite the family. Id. “In determining whether reasonable efforts were made, the child’s

health and safety shall be paramount.” Id.

        {¶ 84} In In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 41,

the Ohio Supreme Court held that the reasonable efforts requirement, in R.C.

2151.419(A)(1), does not apply in a hearing on a motion for permanent custody.

                                         Analysis

        {¶ 85} Upon review, the juvenile court was not required to make a reasonable

efforts finding under R.C. 2151.419. Nonetheless, the court did find, by clear and

convincing evidence, LCCS made reasonable efforts to reunify the family. The evidence

shows

        {¶ 86} LCCS prepared and presented to father numerous case plans which were

reasonably calculated to reunify the family and keep the children safe and healthy.

Father initially complied, and completed the services. However, as the cases progressed,

the concerns which caused LCCS’s original involvement reoccurred and persisted for the

remainder of the cases. These concerns included substance abuse, domestic violence and

housing. Moreover, father did not visit the children for almost three months, and only

resumed visits after the caseworker reached out to him.

        {¶ 87} While LCCS continued to try to work with father throughout the cases,

father did not restart services until near the time that LCCS filed for permanent custody.




25.
Then, father attended several domestic violence classes and participated in some therapy

sessions. This was almost two years after P.T.’s case with LCCS commenced.

       {¶ 88} We conclude the trial court’s finding, that LCCS had made reasonable

efforts to reunite the family, is supported by clear and convincing evidence in the record,

although the trial court was not required to make such a finding. Accordingly, father’s

first assignment of error is not well-taken.

                          Father’s Second Assignment of Error

       {¶ 89} Father asserts the trial court erred in finding, by clear and convincing

evidence, it is in the best interest of the children to terminate his parental rights and

award permanent custody of the children to LCCS. Father observes the court cites to

R.C. 2151.414(E)(1) and relies on on-going mental health and domestic violence

concerns, but he completed anger management and mental health services as

recommended. Father claims the court questioned his mental health without providing

any explanation or justification as to its significance, and the court cites to R.C.

2151.414(E)(2), but there is no reference to father as it pertains to mental illness or

chemical dependency that is so severe that it makes him unable to provide an adequate

permanent home for the children.

       {¶ 90} Last, father notes the court cites to R.C. 2151.414(E)(4), that the parents

demonstrated a lack of commitment by failing to support, visit or communicate with the

children when able to do so, but father argues he has explained that he had to work,

which made it difficult to appear for the scheduled visits. Father submits the primary



26.
concern of the court in terminating the parental rights was the overall instability of

mother which was imputed to him.

                                  Best Interest Standard

       {¶ 91} R.C. 2151.414(D)(1) provides that the trial court shall consider all relevant

factors when making custody determinations including: the wishes of the child; the

child’s interactions and relationships with parents, siblings, and any person who may

significantly affect the child; the custodial history of the child; and the child’s need for a

legally secure, permanent placement.

                                           Analysis

       {¶ 92} Father does not challenge the trial court’s R.C. 2151.414(B)(1) finding as it

relates to him. Therefore, we will not address it.

       {¶ 93} Upon review of the best interest finding, which was challenged by father,

the evidence in the record reveals the following. The foster home is the only home P.T.

has ever known. A.T. has lived in the same foster home for her entire life, except for the

first four months, when she lived with parents under LCCS’s protective supervision. P.T.

and A.T. are bonded to the foster family, who are interested in adopting the children if

LCCS is awarded permanent custody. The children are too young to express their

wishes, but the CASA/GAL recommended permanent custody be award to LCCS, so the

children can have a legally secure, permanent placement.

       {¶ 94} The evidence also shows the children and father have a bond, although

father did not visit the children for almost three months. Father resumed visits with the



27.
children only after the caseworker contacted him; he did not take any steps to reestablish

contact or maintain a relationship with the children. This shows a lack of commitment.

In addition, father did not complete all of the case plan services needed to resolve the

problems causing the children’s removal, including attending all of the recommended

therapy appointments. The trial court specified that “[f]ather’s mental health records

contain evidence of his childhood trauma and other unresolved mental health issues. * *

*. [F]ather remains in denial about the problems he must address.”

       {¶ 95} The evidence shows that due to domestic violence concerns and/or father’s

failure to separate himself from mother, who he claims lied about the domestic violence

incidents, father could not provide the children with a secure, permanent placement.

       {¶ 96} We find the trial court considered all of the relevant best interest factors,

and determined the factors weighed in favor of granting permanent custody of the

children to LCCS. We further find that clear and convincing evidence supports the

court’s decision that it is the children’s best interest to terminate father’s parental rights

and award permanent custody to LCCS. Accordingly, father’s second assignment of

error is found not well-taken.

                           Mother’s First Assignment of Error

       {¶ 97} Mother argues the evidence supporting the trial court’s finding that A.T.

could not be returned to the parents was not clear and convincing since A.T. had only

been removed from the home approximately seven months before the final hearing.

Mother notes A.T. was removed from the home in August 2019, and the permanent



28.
custody hearing was in March 2020. Mother contends while she and father did not

completely finish their case plan services, they made progress towards completing the

services, and no evidence was presented that she would not be able to complete her

recommended services within the available time remaining on A.T.’s case.

       {¶ 98} Mother submits, pursuant to R.C. 2151.414(B)(1), A.T. had been in

LCCS’s the temporary custody for approximately eight of twelve months at the time of

trial, not twelve of twenty-two consecutive months, although LCCS did have protective

supervision of A.T. for four months prior to the temporary custody. Mother argues over

one year remained available to the parents to complete their recommended services with

regard to A.T., therefore the state did not prove by clear and convincing evidence that

mother could not complete her services within the time remaining on the case. Mother

further asserts her and father’s performance in P.T.’s case is not dispositive of their

ability to complete case plan services in A.T.’s case.

                                          Analysis

       {¶ 99} Although the main focus of mother’s argument is A.T., we find it necessary

to include P.T. in our analysis, given the history of the family’s cases with LCCS.

       {¶ 100} The record shows the same concerns which caused LCCS’s original

involvement with the family when P.T. was born, are the same concerns which existed at

the time of trial. Both parents have issues with substance abuse, domestic violence,

mental health and housing. While mother claims she and father made progress towards

completing the case plan services, and there was no evidence she would not be able to



29.
complete her services within the time remaining on A.T.’s case, the evidence reveals that

for more than two years, LCCS tried to work with the parents yet mother and father did

not resolve the issues which caused the removal of the children. Moreover, the case plan

allowed mother and father visitation with the children once a week for an hour, but for

approximately three months, both parents did not visit the children. Mother did not make

a genuine effort to attend visits and complete services when she had the opportunity.

There is no evidence in the record that it would be beneficial to the children to allow

mother to have additional time to try to achieve what she already should have

accomplished.

       {¶ 101} Upon review, we find there is clear and convincing evidence in the record

to support the trial court’s determination that, pursuant to R.C. 2151.414(B)(1)(a), the

children cannot be placed with the parents within a reasonable time, despite reasonable

case planning and diligent efforts by LCCS. We further find there is clear and

convincing evidence in the record to support the trial court’s conclusion that the parents

have failed to substantially remedy the conditions which caused the children’s removal.

Accordingly, mother’s first assignment of error is not well-taken.

                          Mother’s Second Assignment of Error

       {¶ 102} Mother argues the court’s decision to award permanent custody of A.T. to

LCCS was against the manifest weight of the evidence. Mother relies on the reasons set

forth in her first assignment of error.




30.
                                           Law

       {¶ 103} “Judgments supported by some competent, credible evidence going to all

the essential elements of the case will not be reversed by a reviewing court as being

against the manifest weight of the evidence.” C.E. Morris Co., 54 Ohio St.2d at

paragraph one of the syllabus, 376 N.E.2d 578.

                                         Analysis

       {¶ 104} The record shows P.T. has never lived with parents and A.T. lived with

parents for four months before she was placed with P.T. in a foster home. Mother and

father had issues with substance use and domestic violence, and mother had mental health

concerns and consistently lied. Mother and father consistently visited with P.T. and A.T.

until November 2019, when both parents stopped visiting for approximately three

months. Mother and father completed some, but not all, of the case plan services. Mother

did not have independent, stable housing, and father was being evicted from the house he

rents. Despite LCCS offering mother and father case plan services over more than a two-

year period, the issues which caused the children to be removed from the home still exist.

       {¶ 105} Based upon these circumstances, we find the juvenile court’s decision to

grant permanent custody of the children to LCCS is supported by sufficient competent,

credible evidence and is not against the manifest weight of the evidence. Accordingly,

mother’s second assignment of error is not well-taken.




31.
       {¶ 106} For the foregoing reasons, the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is affirmed. Appellant, A.T., and appellant, D.S., are

ordered to split the costs of this appeal pursuant to App.R. 24.

                                                                      Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
Gene A. Zmuda, P.J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




32.